Action to recover the agreed price for the manufacture and sale of certain merchandise made by the plaintiff under a contract with the defendant. Defendant moved to bring in the Deerfield Packing Corporation as a party defendant. Prom an order granting the motion, plaintiff appeals. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. Assuming, without deciding, that the contracts between the plaintiff and the defendant, and the defendant and the Deerfield Packing Corporation, are identical in their terms, the granting of the motion to bring in the Deerfield Packing Corporation as a defendant was improvident. The proposed additional defendant is a foreign corporation and plaintiff should not be burdened with the hazards or subjected to the prejudice that might result in connection with trying to obtain jurisdiction over such a foreign corporation, or the complications which might ensue if such a defendant moved to transfer the action to the Federal court on the ground of diversity of citizenship. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.